STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re TREECE/ALLEN, Minors.                                          March 29, 2016

                                                                     No. 328684
                                                                     Macomb Circuit Court
                                                                     Family Division
                                                                     LC No. 2013-000480-NA


Before: RONAYNE KRAUSE, P.J., and JANSEN and STEPHENS, JJ.

RONAYNE KRAUSE, P.J. (concurring).

        I concur in the result reached by the majority and, with one exception, I also concur in the
majority’s reasoning. I respectfully disagree that, under the circumstances of this specific case
and on this particular record, the domestic violence perpetrated on respondent was a proper basis
for terminating respondent’s parental rights. Nevertheless, I agree that termination was proper
for the remaining reasons as set forth by the majority. This was a situation in which respondent
was a victim of domestic violence and not a perpetrator. There are many reasons that a victim of
domestic violence may not leave a violent relationship and this Court has held that a parent’s
parental rights may not be terminated because he or she is a victim of domestic violence. In re
Plump, 294 Mich App 270, 273; 817 NW2d 119 (2011). I simply will not be a part of the
majority’s decision to hold the fact that respondent was a victim of domestic violence against her
when it is directly contrary to case law. I have also written a concurrence in a previous opinion
that further outlines the significant dynamics of domestic violence that may cause a victim to
stay with an abuser. See, In re Sehy Minor, unpublished opinion per curiam of the Court of
Appeals, issued August 14, 2012 (Docket No. 306370).

                                                             /s/ Amy Ronayne Krause




                                                -1-